DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David A. Fox on 6/29/22.
The application has been amended as follows: 
The claims have been amended as follows: 
	Referring to claim 1, line 7, 
-- responsive to the transmitting the credentialing data -- has been inserted, replacing “responsive to transmitting credentialing data”. 
	Referring to claim 9, line 10, 
-- information in response to the transmitting of the credentialing data-- has been inserted, replacing “information”. 
Claim Rejections - 35 USC § 103
2.	Rejections withdrawn.
Allowable Subject Matter
3.	Claims 1-14, 20 are allowed.  The following is an examiner’s statement of reasons for allowance: 
	While, Castillo teaches the following: 
1. A computer-implemented method for interfacing with thermostats for heating, ventilation and air-conditioning (HVAC) systems, the method comprising: 
receiving, by a user device (control unit 102), job data comprising a location of a job (paragraph 234, “The installation report may comprise serial numbers for control units 102, HVAC units 104, sensors 112, and interactive displays 114. The installation report may also include operating parameters for HVAC units 104, a geographic address of control unit 102a (e.g., GPS coordinates or a street address), and a user name/login password for accessing control units 102. In some embodiments, installation report may include the universal settings stored by control unit 102a”; paragraph 67, “second control unit 102b may communicate an installation report to first control unit 102a”, “Some or all of the installation report may be entered by a technician or customized by a homeowner. For example, a homeowner may enter the names of the rooms serviced by control unit 102b, or a technician may enter default names when setting up HVAC system 100. Furthermore, one or more rooms may be linked together to form a zone as shown in diagram 200. Thus, in the illustrated embodiment, a technician or homeowner may enter in interactive display 114b, that control unit 102b provides HVAC services for laundry room 260, bathroom 265, and living room 270. Furthermore, the technician or homeowner may group these rooms together as second zone 250”; the examiner notes paragraph 36 of the instant disclosure, which describe the location of a job as the location of the installer/user device, “Credentialing information can also include an identification number for the thermostats 202 and/or location information about the location of the user device 210. For example, a HVAC installer arrives at a house to set up the thermostat 202 for use with an HVAC system. The installer can either enter an address or a global positioning system (GPS) application on the user device can verify the location of the installer. The installer can login to the app on his or her user device 210. The login, password, and location can be transmitted to the server 212 utilizing a network connection. After verification of the login and location (or a thermostat identification number), the server 212 can transmit HVAC system information for the particular system located at the location of the installer to the user device 210.”); 
transmitting, by the user device, credentialing data to a server (server 118), wherein the credentialing data comprises a location of the user device (paragraph 234, “control unit 102a may register with control server 118 upon being activated in HVAC system 100. As described below in FIG. 10, control unit 102a may communicate a registration request 918 to control server 118. Registration request 918 may comprise an installation report providing details about HVAC system 100 that control unit 102a operates. The installation report may comprise serial numbers for control units 102, HVAC units 104, sensors 112, and interactive displays 114. The installation report may also include operating parameters for HVAC units 104, a geographic address of control unit 102a (e.g., GPS coordinates or a street address), and a user name/login password for accessing control units 102. In some embodiments, installation report may include the universal settings stored by control unit 102a”); 
receiving, by the user device from the server, thermostat setup data comprising HVAC system information (paragraph 236, “the authorization process is complete, control server 118 may register a primary user device 110a with control unit 102a. Control server 118 may also register a secondary user device 110b with control unit 102a. In some embodiments, control server 118 may grant primary user device 110a additional privileges that are not granted to secondary user device 110b, such as changing the user name or password associated with HVAC system 100. Once primary user device 110a and secondary user device 110b are registered, control server 118 may establish notification connection 914 and control connection 916 with each device. This registration of user devices 110 may facilitate seamless communication between user devices 110 and control unit 102a when user devices 110 are outside HVAC control network 124 and LAN 126”; paragraph 156, “remote troubleshooting device 122 may communicate with first control unit 102a over a control connection established between control server 118 and control unit 102a”, “remote troubleshooting device 122 communicates with first control unit 102a to diagnose an operational issue”); 
connecting, by the user device, to a thermostat (user devices 110 or display 114, paragraph 32, “The control unit may relay this information to an interactive display, which may provide thermostat capabilities”, paragraph 237, “a user on secondary user device 110b may communicate a temperature change request to control server”); and transmitting, by the user device to the thermostat, the HVAC system information (paragraph 156, “control unit 102a may transmit a notification message to user devices 110 notifying user devices 110 that an issue with the HVAC system is being diagnosed remotely by remote troubleshooting device 122. In some embodiments, control units 102 may communicate with interactive displays 114 to show a message indicating that the HVAC system is being diagnosed by remote troubleshooting device 122 and/or mobile troubleshooting device 526”). 
9. A heating, ventilation and air-conditioning (HVAC) system comprising: 
a thermostat (user devices 110 or display 114, paragraph 32, “The control unit may relay this information to an interactive display, which may provide thermostat capabilities”, paragraph 237, “a user on secondary user device 110b may communicate a temperature change request to control server”); 
a user device in communication with the thermostat, wherein the user device is configured to: receive job data comprising a location of a job (paragraph 234, “The installation report may comprise serial numbers for control units 102, HVAC units 104, sensors 112, and interactive displays 114. The installation report may also include operating parameters for HVAC units 104, a geographic address of control unit 102a (e.g., GPS coordinates or a street address), and a user name/login password for accessing control units 102. In some embodiments, installation report may include the universal settings stored by control unit 102a”; paragraph 67, “second control unit 102b may communicate an installation report to first control unit 102a”, “Some or all of the installation report may be entered by a technician or customized by a homeowner. For example, a homeowner may enter the names of the rooms serviced by control unit 102b, or a technician may enter default names when setting up HVAC system 100. Furthermore, one or more rooms may be linked together to form a zone as shown in diagram 200. Thus, in the illustrated embodiment, a technician or homeowner may enter in interactive display 114b, that control unit 102b provides HVAC services for laundry room 260, bathroom 265, and living room 270. Furthermore, the technician or homeowner may group these rooms together as second zone 250”; the examiner notes paragraph 36 of the instant disclosure, which describe the location of a job as the location of the installer/user device, “Credentialing information can also include an identification number for the thermostats 202 and/or location information about the location of the user device 210. For example, a HVAC installer arrives at a house to set up the thermostat 202 for use with an HVAC system. The installer can either enter an address or a global positioning system (GPS) application on the user device can verify the location of the installer. The installer can login to the app on his or her user device 210. The login, password, and location can be transmitted to the server 212 utilizing a network connection. After verification of the login and location (or a thermostat identification number), the server 212 can transmit HVAC system information for the particular system located at the location of the installer to the user device 210.”); 
transmit credentialing data to a server, wherein the credentialing data comprises a location of the user device (paragraph 234, “control unit 102a may register with control server 118 upon being activated in HVAC system 100. As described below in FIG. 10, control unit 102a may communicate a registration request 918 to control server 118. Registration request 918 may comprise an installation report providing details about HVAC system 100 that control unit 102a operates. The installation report may comprise serial numbers for control units 102, HVAC units 104, sensors 112, and interactive displays 114. The installation report may also include operating parameters for HVAC units 104, a geographic address of control unit 102a (e.g., GPS coordinates or a street address), and a user name/login password for accessing control units 102. In some embodiments, installation report may include the universal settings stored by control unit 102a”); 
receive, from the server, thermostat setup data comprising HVAC system information (paragraph 236, “the authorization process is complete, control server 118 may register a primary user device 110a with control unit 102a. Control server 118 may also register a secondary user device 110b with control unit 102a. In some embodiments, control server 118 may grant primary user device 110a additional privileges that are not granted to secondary user device 110b, such as changing the user name or password associated with HVAC system 100. Once primary user device 110a and secondary user device 110b are registered, control server 118 may establish notification connection 914 and control connection 916 with each device. This registration of user devices 110 may facilitate seamless communication between user devices 110 and control unit 102a when user devices 110 are outside HVAC control network 124 and LAN 126”; paragraph 156, “remote troubleshooting device 122 may communicate with first control unit 102a over a control connection established between control server 118 and control unit 102a”, “remote troubleshooting device 122 communicates with first control unit 102a to diagnose an operational issue”); and 
transmit, to the thermostat, the HVAC system information (paragraph 156, “control unit 102a may transmit a notification message to user devices 110 notifying user devices 110 that an issue with the HVAC system is being diagnosed remotely by remote troubleshooting device 122. In some embodiments, control units 102 may communicate with interactive displays 114 to show a message indicating that the HVAC system is being diagnosed by remote troubleshooting device 122 and/or mobile troubleshooting device 526”).

And, referring to claims 1, 9, Snow teaches HVAC system information comprises setup instructions for installation of the thermostat in the HVAC system (paragraph 62, “In process 144, the application 50 automatically causes the user communication device 44 to send the previously saved wiring and configuration information for the climate control system to the thermostat 24 via the wireless network connection with the thermostat 24.”; claims 1-18), is communicated from a server to user device (paragraph 35, “The remote server may execute the application 50 to determine, e.g., a thermostat configuration for the user's new thermostat 24. The server may execute the application 50 to connect the thermostat 24 with the user network 26, and the server may push, or the thermostat 24 may pull, the thermostat configuration to the thermostat 24. In another example embodiment all or part of the application 50, instead of being downloaded to the user communication device 44, is stored remotely and made available to the user communication device 44, e.g., via a browser of the user communication device 44.”) and then from the user device to a thermostat (Fig. 3, element 144, paragraph 62, “In process 144, the application 50 automatically causes the user communication device 44 to send the previously saved wiring and configuration information for the climate control system to the thermostat 24 via the wireless network connection with the thermostat 24.”).
And, referring to claims 1, 9, 20, Logan teaches the user device comprises at least one of a smart phone, a smart watch and a tablet computer; wherein the user device is a mobile device (paragraph 73, “a conventional programmable device, such as an iPhone or iPad which executes a downloaded application, may carry out all of the functionalities of a triggered signal transmitter. In one embodiment, an iPad is placed at a docking station in a kitchen. A microphone and accelerometer comprise two electrical components in an iPad that are used to sense signals in the kitchen environment. The forward facing and rearward facing cameras may operate as optical sensors for the kitchen environment. The iPad receives environment signals and processes them on an application.”).

None of Castillo, Snow, or Logan, taken either alone or in obvious combination disclose all the claimed features of applicant’s instant invention, specifically including:
Referring to claim 1, 
“receiving, by a user device, job data comprising a location of a job, wherein the user device comprises at least one of a smart phone, a smart watch and a tablet computer; transmitting, by the user device, credentialing data to a server, wherein the credentialing data comprises a location of the user device; responsive to the transmitting of the credentialing data, receiving, by the user device from the server, thermostat setup data comprising HVAC system information; connecting, by the user device, to a thermostat; and transmitting, by the user device to the thermostat, the HVAC system information; wherein the HVAC system information comprises setup instructions for installation of the thermostat in the HVAC system.”.  
Referring to claim 9, 
“a thermostat; 3Application No.: 16/270,092Docket No.: 100685US02 (U301509US2) a user device in communication with the thermostat, wherein the user device comprises at least one of a smart phone, a smart watch and a tablet computer, wherein the user device is configured to: receive job data comprising a location of a job; transmit credentialing data to a server, wherein the credentialing data comprises a location of the user device; receive, from the server, thermostat setup data comprising HVAC system information in response to the transmitting of the credentialing data; and transmit, to the thermostat, the HVAC system information; wherein the HVAC system information comprises setup instructions for installation of the thermostat in the HVAC system”.
It is for these reasons that applicant’s invention defines over the prior art of record.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P SHECHTMAN whose telephone number is (571)272-3754.  The examiner can normally be reached on 9:30am-6:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Sean Shechtman/           Primary Examiner, Art Unit 2896